NO. 12-14-00192-CV

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

ONOYOM GODREY UKPONG,                           §      APPEAL FROM THE 366TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

DAWN DEBORRAH UKPONG,
APPELLEE                                        §      COLLIN COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Appellant, Onoyom Godrey Ukpong, filed a notice of appeal from “an order entered by
the 366[th] Judicial District Court, Collin County, Texas, on May 21, 2014 denying Appellant’s
Motion for New Trial.”
       We have jurisdiction to hear an appeal from a final judgment or from interlocutory orders
as expressly authorized by statute. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 51.012, 51.014
(West Supp. 2014). An order denying a motion for new trial is not a judgment, and is not
independently appealable. State Office of Risk Mgmt. v. Berdan, 335 S.W.3d 421, 428 (Tex.
App.–Corpus Christi 2011, pet. denied); see also TEX. CIV. PRAC. & REM. CODE ANN. § 51.014.
Any appeal is required to be taken from the judgment, not from the denial of the motion for new
trial. Macklin v. Saia Motor Freight Lines, Inc., No. 06-12-00038-CV, 2012 WL 1155141, at
*1 (Tex. App.–Texarkana Apr. 6, 2012, pet. denied).
       In accordance with Texas Rule of Appellate Procedure 42.3, we provided notice to
Ukpong that the appeal would be dismissed unless, on or before August 11, 2014, the
information in the appeal was amended to show the jurisdiction of this court. Ukpong responded
by calling our attention to the final divorce decree included in the clerk’s record. However, he
does not attempt to appeal the final divorce decree, and its inclusion in the clerk’s record does
not give this court jurisdiction of his appeal from the trial court’s order denying his motion for
new trial. See Berdan, 335 S.W.3d at 428. Accordingly, the appeal is dismissed for want of
jurisdiction.
Opinion delivered August 13, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)



                                                           2
                                 COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                          AUGUST 13, 2014


                                        NO. 12-14-00192-CV


                                ONOYOM GODREY UKPONG,
                                       Appellant
                                          V.
                                DAWN DEBORRAH UKPONG,
                                        Appellee


                               Appeal from the 366th District Court
                      of Collin County, Texas (Tr.Ct.No. 366-52121-2013)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.